DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 1 line 29: “that that” should read “that”
 On page 7 line 27: “stiches” should read “stitches”
Appropriate correction is required.
Claim Objection
Claims 11, 12, 19, and 20 objected to because of the following informalities:  
Claims 11 and 19 repeat each other.
Claims 12 and 20 repeat each other. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Schoppman (U.S. Pub. No. 2010/0024741) hereinafter Schoppman.
As per claim 1, Schoppman discloses a pet leash with interchangeable components, comprising:
a handle (4); at least one accessory strap (can be any one of the ref. 12 that is not indicated for the leash); a leash (12): a handle fastener (7); and a strap fastener (8); the at least one accessory strap comprising a receptacle (anyone of the ref. 5, 6, or reference in figures 8-15); 
the handle being terminally mounted onto the at least one accessory strap (see figure 2 which depicts a handle that is connected to at least one accessory strap); 
the at least one accessory strap being detachably mounted between the handle and the leash (para. 0016 line 4-6: Center leash portion to be designed with female quick release connector to connect to handle and/or other attachments); 
the leash (12) being terminally mounted onto the at least one accessory strap (figure 17 and 18); 
the handle fastener being detachably connected between the handle and the at least one accessory strap (see figure 3 which depicts a handle fastener being detachably connected between the handle and at least one accessory strap); 
the strap fastener being detachably connected between the at least one accessory strap and the leash (see figure 3 which depicts a strap fastener being detachably connected between at least one accessory strap and the leash); 
and the receptacle being detachably mounted adjacent a planar surface of the at least one accessory strap (see figure 3, assembly 16, elements 5, 7, 8, 12, 16 which depicts a whole assembly that is attached to a strap and is adjacent a planar surface).
As per claim 2, Schoppman discloses the pet leash of claim 1, comprising: 
a first display device (The first display device are elements 13, 18, 19 in figs 4-7. Per Schoppman’s claim 3 (f): an optional extension leash, made of nylon webbing and designed to be longer then the middle part leash section, this nylon webbing attachment, can be any color or design, with or with reflective material, contain logo or advertisement slogans, or other ornamentation. The applicant states in para. 0021 that the first/second displays can be “any specific design”); 
a second display device (the second display is mounted onto the receptacle is the webbing 12 as shown in fig. 3. Per Schoppman’s para. 0013, 0034 and claim 3 (f): he stated that the nylon webbing 12 attachment, can be any color or design, with or with reflective material, contain logo or advertisement slogans, or other ornamentation. The applicant states in para. 0021 that the first/second displays can be “any specific design”);
 the first display device being mounted onto the handle (various specific designs for the handle as shown in figs. 4-7, for example 13, 18, 19. The applicant states in para. 0021 that the first/second displays can be “any specific design”); 
and the second display device being mounted onto the receptacle (the second display device, ref. 12 with color, pattern, etc. as stated in para. 0013 is mounted onto ref. 5 as shown in fig 24. The applicant states in para. 0021 that the first/second displays can be “any specific design”).
As per claim 3, Schoppman discloses the pet leash of claim 2,
 wherein the first display device and the second display device together being aesthetically appealing (functional recitation to which the first and second display devices of Schoppman can and do performed the intended function because the devices can include decor, color, indicated per para. 0013 which is aesthetically appealing).
As per claim 4, Schoppman discloses the pet leash of claim 2, comprising: 
a collar (fig. 1 shows a leash comprising a collar);
a third display device (the third display device is the collar in fig. 1. The applicant states in para. 0021 that the third display can be “any specific design”. It is implied that the collar will have a color and different design); 
the collar being detachably connected to the leash (para. 0014: The leash system comprises of a handle, a leash, attachment bag options and a collar connector all separated by and attached to each other by a quick-release connector comprising a buckle connector (female portion) and a pronged connector (male portion)); 
and the third display device being mounted onto the collar (fig. 1 shows a collar, it is implied that it will have a specific color or pattern. The applicant states in para. 0021 that the third display is fabric with a specific color or pattern and that it may comprise any specific design or logo), 
wherein the third display device and the first display device together being aesthetically appealing (functional recitation to which the third and first devices of Schoppman can and do performed the intended function because the devices can include decor, color, indicated per para. 0013 which is aesthetically appealing).
As per claim 5, Schoppman discloses the pet leash of claim 1, comprising: 
an access aperture (claim 3 section (d) line 3-4: the opening is on the top end of the bag with a flap type cover); 
and the access aperture traversing into the receptacle (see figure 24 which depicts a receptacle (5) with an access aperture that is traversing).
As per claim 6, Schoppman discloses the pet leash of claim 5, comprising: 
a covering fastener (para. 0018 lines 1-4: Each optional attachment bag for this leash system will open and close by best suitable means for manufacture using snaps, Velcro, sippers, strings or elastic, but are not meant to be limited by this means. The applicant states in para. 0022 that the covering fastener can comprise any fastener and fastening technique); 
the covering fastener being operably engaged with the access aperture, such that operating the covering fastener governs opening and closing of the access aperture (para. 0018 lines 1-4: Each optional attachment bag for this leash system will open and close by best suitable means for manufacture using snaps, Velcro, sippers, strings or elastic, but are not meant to be limited by this means. The applicant states in para. 0022 that the covering fastener can comprise any fastener and fastening technique).
As per claim 7, Schoppman discloses the pet leash of claim 1, 
wherein the handle fastener being connected between a terminal end of the handle and a first terminal end of the at least one accessory strap (buckle 7, fig. 3 of Schoppman) is the handle fastener and it is between a terminal end of the handle where ref. 7 is pointing at and a first terminal end of the at least one accessory strap where ref. 8 is pointing at because ref. 7 connects to any one of the ref. 8 in fig. 3).
As per claim 8, Schoppman discloses the pet leash of claim 1, 
wherein the strap fastener being connected being between a second terminal end of the at least one accessory strap and a third terminal end of the leash (buckle 8, fig. 3 of Schoppman) is the strap fastener and it is between the terminal end of the strap where ref. 8 is pointing at and the first terminal end of the at least one assessor strap where ref. 7 is pointing at because ref. 8 connects to any one of the ref. 7 in fig. 3).
As per claim 9, Schoppman discloses the pet leash of claim 1, comprising: 
a leash fastener (figure 3, ref. 7, 8); 
and a receptacle fastener (figure 16); 
the leash fastener being integrated between a fourth terminal end of the leash and a collar (figure 1, ref. 7, 8); 
the receptacle fastener being integrated between the receptacle and the at least one accessory strap (see figure 3 which depicts receptacle fasteners being integrated between the receptacle and the accessory strap).
As per claim 10, Schoppman discloses the pet leash of claim 1 
wherein the handle being a loop (para. 0033 line 2-3: The handle 4, is a loop made of common nylon webbing).
As per claim 11, Schoppman discloses the pet leash of claim 1, 
wherein the receptacle being a resealable pouch (para. 0018 lines 1-4: Each optional attachment bag for this leash system will open and close by best suitable means for manufacture using snaps, Velcro, sippers, strings or elastic, but are not meant to be limited by this means).
As per claim 12, Schoppman discloses the pet leash of claim 1, 
wherein the receptacle being compressible (fig 24, ref 5., if ref. 15 is removed from ref. 5. then ref. 5 shape changes and compresses).
As per claim 13, Schoppman discloses a pet leash with interchangeable components, comprising: 
a handle (4); a first display device (The first display device are elements 13, 18, 19 in figs 4-7. Per Schoppman’s claim 3 (f): an optional extension leash, made of nylon webbing and designed to be longer then the middle part leash section, this nylon webbing attachment, can be any color or design, with or with reflective material, contain logo or advertisement slogans, or other ornamentation. The applicant states in para. 0021 that the first/second displays can be “any specific design”); at least one accessory strap (can be any one of the ref. 12 that is not indicated for the leash); a leash (12): a handle fastener (7): and a strap fastener (8); 
a second display device (the second display is mounted onto the receptacle is the webbing 12 as shown in fig. 3. Per Schoppman’s para. 0013, 0034 and claim 3 (f): he stated that the nylon webbing 12 attachment, can be any color or design, with or with reflective material, contain logo or advertisement slogans, or other ornamentation. The applicant states in para. 0021 that the first/second displays can be “any specific design”): the at least one accessory strap comprising a receptacle (anyone of the ref. 5, 6, or reference in figures 8-15); 
the handle being terminally mounted onto the at least one accessory strap (see figure 2 which depicts a handle that is connected to at least one accessory strap), 
the first display device being mounted onto the handle (various specific designs for the handle as shown in figs. 4-7, for example 13, 18, 19. The applicant states in para. 0021 that the first/second displays can be “any specific design”); 
the at least one accessory strap being detachably mounted between the handle and the leash (para. 0016 line 4-6: Center leash portion to be designed with female quick release connector to connect to handle and/or other attachments);
the leash (12) being terminally mounted onto the at least one accessory strap (figure 17 and 18); 
the handle fastener being detachably connected between the handle and the at least one accessory strap (see figure 3 which depicts a handle fastener being detachably connected between the handle and at least one accessory strap); 
the strap fastener being detachably connected between the at least one accessory strap and the leash (see figure 3 which depicts a strap fastener being detachably connected between at least one accessory strap and the leash); 
and the receptacle being detachably mounted adjacent a planar surface of the at least one accessory strap (see figure 3, assembly 16, elements 5, 7, 8, 12, 16 which depicts a whole assembly that is attached to a strap and is adjacent a planar surface); 
the second display device being mounted onto the receptacle (the second display device, ref. 12 with color, pattern, etc. as stated in para. 0013 is mounted onto ref. 5 as shown in fig 24. The applicant states in para. 0021 that the first/second displays can be “any specific design”); 
and the first display device and the second display device together being aesthetically appealing (functional recitation to which the first and second display devices of Schoppman can and do performed the intended function because the device can include decor, color, indicated per para. 0021 which is aesthetically appealing).
As per claim 14, Schoppman discloses the pet leash of claim 13, comprising: 
a collar (fig. 1 shows a leash comprising a collar); 
a third display device (the third display device is the collar in fig. 1. The applicant states in para. 0021 that the third display can be “any specific design”. It is implied that the collar will have a color and different design); 
the collar being detachably connected to the leash (para. 0014: The leash system comprises of a handle, a leash, attachment bag options and a collar connector all separated by and attached to each other by a quick-release connector comprising a buckle connector (female portion) and a pronged connector (male portion); 
and the third display device being mounted onto the collar (fig. 1 shows a collar, it is implied that it will have a specific color or pattern. The applicant states in para. 0021 that the third display is fabric with a specific color or pattern and that it may comprise any specific design or logo), 
wherein the third display device and the first display device together being aesthetically appealing (functional recitation to which the third and first display devices of Schoppman can and does performed the intended function because the device can include decor, color, indicated per para. 0013 which is aesthetically appealing).
As per claim 15, Schoppman discloses the pet leash of claim 13, comprising: 
an access aperture (claim 3 section (d) line 3-4: the opening is on the top end of the bag with a flap type cover); 
a covering fastener (para 0018 lines 1-4: Each optional attachment bag for this leash system will open and close by best suitable means for manufacture using snaps, Velcro, sippers, strings or elastic, but are not meant to be limited by this means. The applicant states in para. 0022 that the covering fastener can comprise any fastener and fastening technique); 
the access aperture traversing into the receptacle (see figure 24 which depicts a receptacle (5) with an access aperture that is traversing); 
and the covering fastener being operably engaged with the access aperture, such that operating the covering fastener governs opening and closing of the access aperture (para. 0018 lines 1-4: Each optional attachment bag for this leash system will open and close by best suitable means for manufacture using snaps, Velcro, sippers, strings or elastic, but are not meant to be limited by this means. The applicant states in para. 0022 that the covering fastener can comprise any fastener and fastening technique).
As per claim 16, Schoppman discloses the pet leash of claim 13, 
wherein the handle fastener being connected between a terminal end of the handle and a first terminal end of the at least one accessory strap (buckle 7, fig. 3 of Schoppman) is the handle fastener and it is between a terminal end of the handle where ref. 7 is pointing at and a first terminal end of the at least one accessory strap where ref. 8 is pointing at because ref. 7 connects to any one of the ref. 8 in fig. 3).
As per claim 17, Schoppman discloses the pet leash of claim 13, 
wherein the strap fastener being connected being between a second terminal end of the at least one accessory strap and a third terminal end of the leash (buckle 8, fig. 3 of Schoppman) is the strap fastener and it is between the terminal end of the strap where ref. 8 is pointing at and the first terminal end of the at least one assessor strap where ref. 7 is pointing at because ref. 8 connects to any one of the ref. 7 in fig. 3).  
As per claim 18, Schoppman discloses the pet leash of claim 13, comprising: 
a leash fastener (figure 3, ref. 7, 8); 
and a receptacle fastener (figure 16); 
the leash fastener being integrated between a fourth terminal end of the leash and a collar (figure 1, ref. 7, 8); 
the receptacle fastener being integrated between the receptacle and the at least one accessory strap (see figure 3 which depicts receptacle fasteners being integrated between the receptacle and the accessory strap).
As per claim 19, Schoppman discloses the pet leash of claim 1, 
wherein the receptacle being a resealable pouch (para. 0018, lines 1-4: Each optional attachment bag for this leash system will open and close by best suitable means for manufacture using snaps, Velcro, sippers, strings or elastic, but are not meant to be limited by this means). 
As per claim 20, Schoppman discloses the pet leash of claim 1, 
wherein the receptacle being compressible (fig 24, ref 5., if ref. 15 is removed from ref. 5. then ref. 5 shape changes and compresses).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
R. Garcia (U.S. Pub. No. 20100095903) discusses a pet belt. 
Jirsa et al. (US. Pub. No. 20190373861) discusses a system, method and apparatus for multi-configurable pet leash and accessories. 
Iles et al. (U.S. Pub No. 20170112103) discusses an expandable pouch combined with leash
Craig (U.S. Pub. No. 20150257370) discusses a storage pouch with channel for interchangeable coupling to a leash on a pet or other animal equipment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRI N SCHENKEL whose telephone number is (571)272-5974. The examiner can normally be reached M-F 730-430 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 5712724417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.S./Examiner, Art Unit 4186                                                                                                                                                                                                        


/Son T Nguyen/Primary Examiner, Art Unit 3643